Examiner of record has been changed.  Please address further correspondence to Examiner Borin, AU 1631

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.


DETAILED ACTION


Status of Claims

Amendment filed 06/02/2021  is acknowledged.  Claim 17 is added. Claims 1-17 are pending. Claims 2-6, 10-14 remain withdrawn from consideration.  Claims 1,7-9,15-17 are under examination.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1,7-9,15-17  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are 
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method for identifying (claim 1, and claims dependent thereupon), and a system (claims 9,17, and claims dependent thereupon), and thus said claims are properly drawn to one of the four statutory categories of invention.  
.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include identifying concentrations of lipid components from lipid profile, determining the TG/VLDL-C ratio, determining LDL-C, providing report representative of the calculated LDL-C.

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “by a computer-implemented”, nothing in the claim elements precludes the steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind.  Thus, the claim recites steps drawn to a mental process.
Mathematical or algorithmic concepts recited in the claims include determining the TG/VLDL-C ratio, determining LDL-C (e.g., per equation in claim 8).

The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

  Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

Although the claims recite an abstract idea, they  would still be patent-eligible if “the claim as a whole integrates the recited judicial exception into a practical application of the exception.” Revised Guidance, 84 Fed. Reg. at 54. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” Id. 


In the instant case, the judicial exception is not integrated into a practical application because the claims only recite additional elements which are data gathering, using a generic computer component, and/or insignificant post-solution activity.  There is no inventive concept beyond the abstract idea.  Rather, all of the innovative features were basically combining mathematical algorithm steps to do a better job of processing data.

Obtaining information on lipid profile and patient’s characteristics is a pre-solution activity directed to aspects of the information being analyzed.

Displaying a generated report is an insignificant post-solution activity. 

The additional element of using a processor or networking components to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

Further, the step of  “receiving, by an input component of a software application over a network communications interface of a computer system” is drawn to computer network operating in its normal, expected manner.  
The claims do not identify any improvement to the generic computer elements apart from applying the identified judicial exception above.

Thus, each additional element is viewed either as a token element used for its intended purpose, and therefore is not improved, or as embodying insignificant data collection.

Claims 9,15-17 address a system which is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to 

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone See DDR Holdings (Fed. Cir. 2014).   

Thus, the instant claims do not include an inventive concept.

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings 

Claims 1,7-9,15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin et al (JAMA. 2013, 310(19), p. 2061-2068).

	The instant claims are drawn to method (claims 1,7,8) and corresponding system (claims 9,15-17) for estimating a cholesterol associated with low-density lipoprotein (LDL-C). The cholesterol associated with low-density lipoprotein is estimated based on lipid profile of the subject, and an adjustable factor, which adjustable factor represents a ratio of triglycerides (TG) to very low-density lipoprotein cholesterol (VLDL-C). 
	Claims 8, 16,17 address a particular equation for calculating LDL-C: 

[LDL-C]=[TC]-[HDL-C]-[TG]/f
where 
TC is the total cholesterol concentration, 
HDL-C is a high-density lipoprotein cholesterol concentration, 
TG is the triglyceride concentration, and 
f is the adjustable factor.

Martin et al (JAMA. 2013, 310(19), p. 2061-2068) discuss that low-density lipoprotein cholesterol (LDL-C) is typically estimated using the Friedewald equation, 

LDL-C = (TC - HDL-c) - TG/5,
which utilizes a fixed factor of 5 for the ratio of TG to LDL-C (TG:VLDL-C); however,  because the actual TG:VLDL-C ratio varies significantly across the range of triglyceride and cholesterol levels, Martin et al. suggest a more accurate method for LDL-C estimation from the standard lipid profile using an adjustable factor for the TG:VLDL-C ratio,

LDL-C = non-HDL-C - TG/adjustable factor,
wherein the adjustable factor is TG/VLDL ratio, and 
(TC - HDL-c) = TC – HDL-C

See Abstract, p. 2062-2063, 2065. Thus the reference teaches estimating LDL-C based on lipid profile of the subject, and an adjustable factor, which adjustable factor represents a ratio of triglycerides (TG) to very low-density lipoprotein cholesterol (VLDL-C). The model for estimating LDL-C may further comprise total cholesterol, age, sex, etc. p. 2063. 

Martin et al. do not teach all the computer elements addresses in the instant claims, such as database stored in a non-volatile computer, network-communicating interface, non-transitory computer-readable memory, etc. However, because the referenced methods are computer-implemented, computer system for practicing method and computer-readable medium encoding instructions for the method are necessarily taught by the references.  Merely using a computer to automate a known process does not by itself impart nonobviousness to the invention. Thus, in In re Venner, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In In re Comiskey, the court held that  "[t]he routine addition of modern electronics to an otherwise In re Comiskey, 89 USPQ2d 1655 (Fed. Cir. 2009)
 
Further, with regard to generating and displaying a report, these are result-oriented parameters known per se from the prior art which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb